PER CURIAM.
In this probation violation case, the State properly concedes that the trial court erred by failing to follow any of the requirements of Florida Rule of Criminal Procedure 3.111(d) and Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), before requiring Appellant to proceed to hearing without benefit of counsel. The judgment and sentence are, therefore, reversed and this cause is remanded for further proceedings consistent herewith.
REVERSED and REMANDED.
PETERSON, MONACO and TORPY, JJ., concur.